Citation Nr: 1607425	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-32 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1961 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied the Veteran's claim for service connection for prostate cancer, to include as due to herbicide exposure.  The Veteran perfected a timely appeal of that determination.  See April 2009 Notice of Disagreement (NOD); August 2009 Statement of the Case (SOC); September 2009 Substantive Appeal (VA Form 9).

In March 2013, the Veteran testified on the issue of service connection for prostate cancer at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In July 2014, the Board remanded the issue to the RO for additional development.

In an August 2013 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran perfected a timely appeal of that determination.  See November 2013 NOD; March 2015 SOC; April 2015 Substantive Appeal (VA Form 9).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD dysthymic disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The record evidence is at least in relative equipoise as to whether the Veteran served on active duty in close proximity to an area in which herbicide agents were used on or near the perimeter of the Takhli Royal Thai Air Force Base during the Vietnam War.

2.  The evidence of record is in relative equipoise as to whether there is a causal relationship between the Veteran's exposure to herbicide agents in-service and the subsequent development of prostate cancer.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, prostate cancer, to include due to direct actual exposure to herbicide agents, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015); Combee v. Brown,34 F.3d 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Service Connection Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Presumptive service connection may also be granted for certain chronic diseases, including prostate cancer, which become manifest to a compensable degree within one year after discharge from active duty service.  38 C.F.R. §§ 3.307, 3.309.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Prostate cancer is among the diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  In this case, however, the evidence does not show that the Veteran served in-country in the Republic of Vietnam or in or near the Korea DMZ.  As such, a presumption of service connection based upon exposure to herbicide agents in Vietnam or at the Korea DMZ is not warranted.  See 38 C.F.R. § 3.307(a)(6)(iii) and (iv).

Notwithstanding the above, the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Veteran's service personnel records and his lay statements show that his military occupational specialty (MOS) was a construction equipment operator, and that he was at the Takhli Air Force Base in Thailand, from September 1967 to February 1968.

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Takhli Airbase.  See M21-1MR at IV.ii.2.C.10.qq.  The M21-1MR notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  See M21-1MR at IV.ii.2.C.10.q.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)."  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Prostate Cancer Analysis

The Veteran contends that he developed prostate cancer as a result of his in-service exposure to herbicides. 

Initially, the Board notes that the VA genitourinary examination in August 2010 confirmed that the Veteran has a diagnosis of prostate cancer.  Also, the Veteran's service treatment records show that the Veteran was treated at Takhli Royal Thai Air Force Base during the designated timeframe when herbicides were used in support of Vietnam Operations.  Specifically, the records show that the Veteran was treated at Takhli Royal Thai Air Force Base in February 1968, and the Veteran's DD 214 indicates that the Veteran had Foreign Service from September 1967 to February 1968.

The Board recognizes that the Veteran's MOS (construction equipment operator) is not one of the MOSs listed in the MR21-1MR that would routinely been deemed to have involved service on or near the air base perimeter. 

The evidence of record demonstrates that the Veteran served as a construction equipment operator.  The Veteran stated at his Board hearing that in-service he worked on building sites all over the base, stated that his work required him to be at or near the perimeter of the base, and that he was able to see the jungle outside the base.  The Veteran also stated that he remembers being out in the jungle and afraid that he may get lost.  The Veteran stated that pursuant to his MOS duties he worked at building sites along the perimeter of the base.  

In short, the evidence of record tends to show that the Veteran served in Thailand during the period when it has been acknowledged that Agent Orange was used near the air base perimeter at Takhli Royal Thai Air Force Base.  While the record does not clearly identify whether the Veteran was exposed to Agent Orange while stationed in Thailand, there is no basis in the record to question his testimony that he had contact with the base perimeter while performing his duties. 

The Veteran's statements as to his activities while stationed in Thailand are competent lay evidence of what he observed and experienced during his period of service in Thailand.  See Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, although construction equipment operator is not among the MOSs conceded to have been exposed to herbicides in Thailand, the Board finds the Veteran's testimony credible.  See Dalton v. Nicholson, 21 Vet.App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The Veteran's testimony, taken in conjunction with the information regarding herbicide use in Thailand, supports a finding that the Veteran was as likely as not exposed to herbicides during service on a factual basis.  

After a careful review of the record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's acknowledged herbicide exposure is the nexus to his current prostate cancer.  In this regard, the Board initially notes that the Veteran's actual exposure to herbicides in-service has been conceded on a factual basis.  The Board also notes that the Secretary's discussion of the findings by the National Academy of Sciences (NAS) based on its extensive review of the sound medical and scientific studies and reports, which contain a great deal of medical and scientific data of many diseases, including prostate cancer, was found to have a positive association to the exposure of herbicide agents.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010); see generally Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (explaining that the NAS's statistical analysis of the scientific and medical data pertaining to the health effects of Agent Orange exposure remains a source of relevant, competent medical evidence that VA may "consider when assessing whether the totality of the evidence is sufficient to establish direct service connection").

The Board observes that a June 2015 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) concluded that "Agent Orange has never been found to be stored, transited, or used at Takhli Royal Thai Air Force Base, Thailand.  Therefore, the claim of exposure to the tactical herbicide Agent Orange is without merit."  The JSRRC memorandum based its conclusion on the "Information From Department of Defense (DoD) on Herbicide Tests and Storage Outside of Vietnam".  Notably, however, the DoD report does in fact show that herbicides were used in Thailand, and does not explicitly state that Agent Orange was not stored, transited, or used at Takhli Royal Thai Air Force Base, Thailand.  Furthermore, according to an Internal VA Memorandum, "Herbicide Use in Thailand during the Vietnam Era,"  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  VA has determined that special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases including at Takhli Royal Thai Air Force Base.  See May 2010 Compensation and Pension Service Bulletin.  As VA has officially determined that herbicides were in fact used at the Takhli Royal Thai Air Force Base, the Board finds the June 2015 JSRRC conclusion not be persuasive.

The Board also notes the August 2010 VA opinion which states that the Veteran's in-service episode of prostatitis did not cause the Veteran's current prostate cancer.  However, the Board finds that Veteran's exposure to herbicides has caused his prostate cancer, and there is no need to discuss another theory of causation.  Accordingly, the Board determines that the findings by the NAS, support an actual direct causal relationship between the Veteran's in-service exposure to herbicides at Takhli Royal Thai Air Force Base, Thailand and his subsequent development of prostate cancer.  Affording the Veteran the benefit of the doubt, his appeal is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer is granted.


REMAND

As indicated in the Introduction, the Veteran perfected a timely appeal concerning the issue of service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder.  In the Veteran's VA Form 9, which was received by VA in April 2015, the Veteran requested a video-conference hearing before a Veterans Law Judge of the Board of Veterans' Appeal, specific to that discrete issue.  To date, the Veteran has not been scheduled for a video-conference hearing before the Board on the issue of service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder.  Therefore, in order to preserve the Veteran's right to due process of law, a remand is necessary in order to schedule the Veteran for his requested Board hearing.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video-conference (Board) hearing at the RO before a Veterans Law Judge.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


